Citation Nr: 0740391	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
July 17, 2006 and July 18, 2006.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Girlfriend


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.

The Board notes that the veteran requested a video-conference 
hearing in conjunction with this current claim.  The hearing 
was scheduled and subsequently held in October 2007 before 
the undersigned Veterans Law Judge (VLJ).  The veteran and 
the veteran's girlfriend testified at the hearing, and the 
transcript is of record.


FINDINGS OF FACT

1.  Medical services provided to the veteran on July 17, 2006 
and July 18, 2006 at the Watauga Medical Center were for a 
medical emergency.

2.  VA medical facilities were not feasibly available at the 
time the veteran received medical services on July 17, 2006 
and July 18, 2006 at the Watauga Medical Center.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran on July 17, 2006 and 
July 18, 2006 at the Watauga Medical Center have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received on July 17, 2006 and 
July 18, 2006 at the Watauga Medical Center in Boone, North 
Carolina.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 17.1000-17.1008 (2007).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The record reflects that the criteria in dispute are (b) and 
(c).  The veteran otherwise meets the above requirements.  

The veteran's initial claim was denied in December 2006 on 
the basis that care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Moreover, the initial denial 
letter also stated that VA facilities were feasibly available 
to provide the care. 

The veteran testified at an October 2007 video-conference 
hearing that on the morning of July 17, 2006, he awoke with 
severe abdominal pain.  The veteran described the pain as an 
eight on a scale of one to ten, and indicated that the pain 
was similar to that which he experienced in March 2005 when 
he was hospitalized at a VA medical facility in West Palm 
Beach, Florida for diverticulitis.  The veteran further 
indicated that he was told that if his bowel perforates 
during a diverticulitis flare-up, it could result in a life-
threatening condition. 

The Board observes that a discharge note from the veteran's 
March 2005 hospitalization for diverticulitis is contained in 
the veteran's duplicate Combined Health Record (CHR).  In 
particular, the discharge note indicated that the veteran was 
to "call your primary care doctor or have someone bring you 
to the emergency room if your abdominal pain returns . . ."  

The veteran's girlfriend testified that the veteran 
complained of discomfort the night before on July 16.  She 
indicated that the veteran slept through the night, but awoke 
early and went to the bathroom.  The veteran's girlfriend 
testified that she believed the veteran to be having a 
diverticulitis flare-up because he reported lower abdominal 
pain on the right side which reflected to the back.  The 
veteran also reported feeling dizzy and nauseous, and was 
"hanging over the toilet bowel."  She described the veteran 
as feeling clammy to the touch.  

The veteran contacted the closest VAMC in Mountain Home, 
Tennessee where he described his symptoms to a triage nurse.  
The veteran indicated that the VAMC was three and one-half 
hours by car from his home, and he was in "extreme" pain.  
The triage nurse suggested that the veteran go to the nearest 
emergency room.  In a January 2007 letter, the veteran 
indicated that the Watauga Medical Center was approximately 
30 minutes from his home.  The veteran's girlfriend 
subsequently drove the veteran to the Watauga Medical Center 
for treatment.

The Board notes that a discrepancy exists concerning the 
duration of the veteran's abdominal pain.  A treatment note 
from the Watauga Medical Center dated July 17, 2006 stated 
that the veteran's right upper quadrant and flank pain 
persisted for a period of one month, and that he had lower 
abdominal pain for two days.  A treatment note from the 
Watauga Medical Center dated July 18, 2006 stated that the 
veteran's abdominal pain persisted for a period of two to 
three days.  The veteran's girlfriend testified in October 
2007 that the date of onset of the veteran's symptoms was the 
evening of July 16, 2006.  She also testified that she was 
with the veteran when he was questioned by doctors about his 
symptoms, and that "there was absolutely nothing said by 
anyone as to a 30 days prior a problem of this nature."  
Resolving any reasonable doubt as to this issue in favor of 
the veteran, the Board finds that the veteran's symptoms 
began on July 16, 2006.  

A treatment note dated July 17, 2006 noted that the veteran 
had a non-acute abdominal examination with normal laboratory 
bloodwork.  No evidence of rash was noted at that time.  The 
final impression was "abd. pain - Possible Diverticulitis."  
The veteran was prescribed antibiotics upon discharge, told 
to schedule a follow-up appointment with his doctor, and 
return to the emergency room if his symptoms worsened or if 
problems arose.

The veteran returned to the emergency room the following day 
on July 18, 2006 after he experienced pain that was described 
as a 7 on a scale to 10 and observed an obvious rash on his 
back.  The veteran testified that his pain on July 18 was 
exactly the same as it was on the previous day.  A triage 
note indicated that the nature of the visit was non-urgent.  
The veteran was subsequently diagnosed as having shingles and 
prescribed various medications.  

Given the evidence of record, the Board concludes that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to the veteran's life or health considering the 
severity of the veteran's symptoms and his history of 
diverticulitis, which dated back to at least the March 2005 
VA hospitalization.  Moreover, the Board finds the veteran 
credible in his assertion that he contacted the VAMC, spoke 
to a nurse, and was told to go to the nearest emergency room 
for treatment.

Additionally, the Board concludes that VA medical facilities 
were not feasibly available in this instance.  When 
determining whether a VA facility was feasibly available, 
consideration must be given to the urgency of the veteran's 
condition, the relative distance of any travel involved, and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.  Here, the nearest VAMC 
was three and one-half hours away from the veteran's home.  
As noted above, the veteran described his pain as either 
"severe" or "extreme" and his history of diverticulitis is 
documented in the duplicate CHR.  The Board further observes 
that the Watauga Medical Center was 30 minutes away from the 
veteran's home.  

On July 17, the diagnosis provided at the emergency 
department was abdominal pain - possible diverticulitis and 
he was told to call his doctor for a recheck that week but to 
return to the emergency department if worse or if he had 
problems.  Accordingly, it was reasonable for the veteran to 
think that he likely had diverticulitis and when the pain 
continued and a rash appeared that additional emergent care 
was warranted.  Again, the distance to the VA facility is 
substantial for a person in tremendous pain who was concerned 
about the possible complications that could have resulted if 
he was having a recurrence of diverticulitis.  While the 
medical facility described the condition upon triage as non-
urgent on July 18, a prudent lay person, prior to seeking 
medical assistance, more likely than not would have thought 
the condition was in fact emergent based on a review of the 
veteran's prior medical history, the symptoms experienced by 
him over the past several days, and the diagnosis and 
instructions provided to him upon discharge from the 
emergency department the day before.  In light of the above, 
the Board will resolve all doubt in this case in the 
veteran's favor.  

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the veteran on July 
17, 2006 and July 18, 2006 at the Watauga Medical Center is 
warranted.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran on July 17, 2006 and July 18, 2006 at 
the Watauga Medical Center is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


